By the Court.

Benning, J.
delivering the opinion.
There can be no doubt, that the bill states a good case, as against the original owners of the note, Beall & Co. The question is, whether 'Williams Si Co., the transferrees of the note, stand in no better a condition, than the original owners did. And that depends on whether, they obtained the note with notice of the equities as against those owners.
[1.] It is to be presumed that they obtained the note with such notice, if they obtained it when it was overdue.
The note is one payable on demand, and it was insisted, for the defendants in error, that such a note is always overdue. But there is much conflict of authority on that point. See Brooks vs. Mitchell, and note, 9 M. and W., 15.
We are glad not to have to decide it, for the present.
For, the bill says, that Williams & Co. obtained the note “after its maturity;” and the bill was demurred to.
This is enough, be the law on the other point as it may.
We think, then, that there was also equity in the bill, as against Williams & Co., the transferrees.
[2.] It was right to make Zeigler a defendant in the bill. The bill charges him with participating in the fraud by which the note was obtained. It is to his interest, to keep Nicholson bound with himself on the note. Therefore, it is to his interest to resist the bill. Then, his place is on the defence.
Judgment affirmed